DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Priority
This application discloses and claims only subject matter disclosed in prior application no. 15/087,176 filed 03/31/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation or division. 

Response to Amendment
The amendments and arguments/remarks filed on 10/28/2021 have been entered and fully considered.
Instant claims 1-15, 22-24, and 32 have been cancelled currently.
Instant claim 36 is newly added currently.
Currently, instant claims 16-21, 25-31, and 33-36 are pending.

Allowable Subject Matter
Claims 16-21, 25-31, and 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance:  The instant claims recite a method of forming a plurality of plugs for conducting an autocatalytic reaction there in the plugs, wherein the method employs a microfluidic device comprising a substrate having at least a first channel and a second channel intersecting each other at a downstream plug-forming junction, and further comprises continuously flowing a stream of a carrier fluid comprising an oil immiscible with the streams of the first and second plug fluids through the second channel of the microfluidic device towards the plug-forming junction; the carrier fluid comprises a fluorosurfactant that comprises an oligoethylene glycol (OEG) terminal end to which an OEG is linked (see instant claims). The invention of the prior art, Stewart, disclose the use of a microfluidic device within a method that employs plugs for analysis (abstract and fig. 1-9), and further discloses the use of Freons as a carrier phase (p. 1, col. 1); however, Stewart does not employ a fluorosurfactant that comprises an oligoethylene glycol (OEG) terminal end to which an OEG is linked as recited within the instant claims. Furthermore, an updated search has yielded U.S. 2005/0087122 A1 (Ismagliov et al.), which expressly discloses the formation of plugs in the presence of fluorinated surfactants (para. [0451]); however, this reference is owned by the current applicant and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797